Citation Nr: 1509711	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-24 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the right upper extremity, to include carpal tunnel syndrome, as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the left upper extremity, to include carpal tunnel syndrome, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.   

A claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that on his August 2011 claim the Veteran asserted that he had neuropathy of the upper extremities secondary to his diabetes mellitus.  The term neuropathy of the upper extremities encompasses a number of disabilities, including diabetic peripheral neuropathy and carpal tunnel syndrome.  Given the holding in Clemons, and the evidence that shows that the Veteran has been diagnosed with carpal tunnel syndrome, the Board has recharacterized the upper extremity issues on appeal, as reflected on the title page.   

In March 2014, the Veteran's representative wrote to VA reporting that the Veteran no longer wanted a BVA hearing.  Currently there are no outstanding hearing requests.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for hypertension as secondary to diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has carpal tunnel syndrome of the bilateral upper extremities that is aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for establishing service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In August 2011, the Veteran asserted that he had neuropathy of both his upper and lower extremities secondary to his service-connected diabetes.  An April 2012 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities. 

On VA examination in January 2012, the VA examiner noted that the Veteran does not have symptoms consistent with diabetic neuropathy of the upper extremities.  Although the Veteran is not currently shown to have "diabetic neuropathy" of the upper extremities he does experience another form of peripheral neuropathy of the upper extremities, carpal tunnel syndrome (CTS).  Furthermore the medical evidence indicates that the Veteran's CTS neuropathy of the upper extremities is aggravated by his service-connected diabetes mellitus.  The January 2012 VA examiner noted that it is a known medical fact that diabetes does worsen symptoms of other nerve disorders.  She further noted that the Veteran's carpal tunnel syndrome had increased in the last year and it was her opinion that the Veteran's bilateral carpal tunnel syndrome was aggravated by the Veteran's service-connected diabetes. 

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

As noted above, the Veteran is not shown to have diabetic peripheral neuropathy of the upper extremities and service connection may not be granted when a current disability is not shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the Veteran does have a form of peripheral neuropathy of the upper extremities defined as CTS.  Based on the above, the Board finds that the Veteran has a neurological impairment, CTS, of the bilateral upper extremities that is secondary to his service connected diabetes mellitus type II.  Accordingly, the Veteran is entitled to service connection for his bilateral carpal tunnel syndrome disability on a secondary basis.  38 C.F.R. § 3.310.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



ORDER

Entitlement to service connection for right carpal tunnel syndrome, a neurological disorder of the right upper extremity, is granted.

Entitlement to service connection for left carpal tunnel syndrome, a neurological disorder of the left upper extremity, is granted.


REMAND

A VA clinician examined the Veteran in January 2012 and opined that the Veteran's hypertension was not caused by his service-connected diabetes mellitus.  However, the VA examiner did not opine on whether or not the Veteran's diabetes mellitus aggravates the Veteran's hypertension.  Consequently, a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

The record contains an August 2011 letter from the Veteran's private physician who stated that the Veteran was his patient and that he treated him for diabetes mellitus and hypertension.  Copies of the Veteran's private treatment records by this physician have not been requested or obtained.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations from the Veteran, request copies of his private medical records relating to treatment for hypertension and/or diabetes mellitus, including from Dr. French.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2. When the above action has been accomplished, arrange for the Veteran's claims folder to be returned to the VA examiner who conducted the January 2012 VA examination.  The examiner should then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's hypertension disability is aggravated (i.e., permanently worsened) by the Veteran's service-connected diabetes mellitus.

If the January 2012 VA examiner is unavailable have an appropriate physician review the Veteran's claims file and provide the above requested opinion.
 
3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


